DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al.  (US20180092166).
	Re Claims 1 and 14, Kim show and disclose
A flexible display apparatus (for claim 14 only, fig. 1), comprising 
A flexible display panel (fig. 3B), comprising: 
a first insulating layer (insulating layer at bottom of conductive lines 120, fig. 12A); 
a plurality of leads (conductive lines 120, fig. 3B and 12A) above the first insulating layer, the plurality of leads passing through a predetermined bending region (bend allowance section, fig. 3B) of the flexible display panel; and 
a second insulating layer (insulating layer on top of conductive lines, fig. 12A) above respective one of the plurality of leads, 
wherein at least one of the leads is provided with at least one first hollow portion (the wires having plurality of holes in the bend allowed area, the plurality of holes are formed discretely along a routing direction of wires, [Claim 3]; hollow portion in conductive lines, fig. 3B, 9A, 10 and 12-14) in the predetermined 
Re Claim 4, Kim show and disclose
The flexible display panel of claim 1, wherein the leads have a bottom surface in contact with the first insulating layer (fig. 11-12A); in a cross section perpendicular to a surface of the flexible display panel, an angle between a cross-sectional boundary of the first hollow portion and the bottom surface is a first angle, and the first angle is from 45° to 95° (fig. 11 and 12A).
Re Claim 5, Kim show and disclose
the leads further comprises a first portion (portion between the bending portion and one end of the flexible display panel, fig. 1, 3 and 13) between the predetermined bending region and an edge of the flexible display panel, the at least one of the leads is provided with at least one second hollow portion (holes in 130, fig. 13C) in the first portion, and the first insulating layer and the second insulating layer are further connected via the at least one second hollow portion (fig. 12 A and 13).
Re Claim 9, Kim show and disclose
The flexible display panel according to claim 1, wherein a same lead is provided with a plurality of first hollow portions in the predetermined bending region (bending region, fig. 1 and 3), and respective one of the first hollow portions has a first opening facing the first insulating layer (fig. 11 and 12A); in the predetermined bending region, in the same lead, an area of a first opening of a first hollow portion in a portion having a wider line width is larger than an area 
Re Claim 13, Kim show and disclose
The flexible display panel according to claim 1, wherein the first hollow portion is a through hole (fig. 11 and 12A); a minimum line width of the leads is larger than 4/3 of a maximum aperture of an upper hole of the through hole (fig. 11 and 12A) and less than 3 times the maximum aperture of the upper hole of the through hole (fig. 11 and 12A), and the upper hole of the through hole is away from the first insulating layer (fig. 11 and 12a).

Allowable Subject Matter
Claims 2-3, 6-8, 10-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein a same lead is provided with a plurality of first hollow portions in the predetermined bending region, and respective one of the first hollow portions has a first opening facing the first insulating layer; in the predetermined bending region, in the same lead, an area of a first opening of a first hollow portion closer 
Claim 3 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein a same lead is provided with a plurality of first hollow portions in the predetermined bending region, in the predetermined bending region, in the same lead, a distribution density of the first hollow portions in a sub-region closer to a bending edge is greater than a distribution density of the first hollow portions in a sub-region farther from the bending edge, and a distribution density of the first hollow portions in a sub-region closer to a bending center is smaller than a distribution density of the first hollows portion in a sub-region farther from the bending center.
Claim 6 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein in the cross section perpendicular to the surface of the flexible display panel, an angle between a cross-sectional boundary of the second hollow portion and the bottom surface is a second angle, and the second angle is smaller than the first angle.

wherein the predetermined bending region is between a display region of the flexible display panel and an edge of the flexible display panel; a plurality of signal lines are disposed in the display region, the at least one of the leads further comprises a second portion between the display region and the predetermined bending region, for connecting the signal lines; the at least one of the leads is provided with a third hollow portion in the second portion, and the first insulating layer and the second insulating layer are further connected via the third hollow portion.
Claim 10 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein respective one of the leads is provided with a plurality of first hollow portions in the predetermined bending region, and the plurality of first hollow portions are arranged separately along an extending direction of the respective one of the leads; and a distribution density of the first hollow portions of the respective one of the leads decreases as a length of the respective one of the leads increases.
Claim 12 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 2, 3, 6, 7, 10, 12 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20140042406 US-20130087375 US-20050122700 US-20150003083 US-20140268780 US-20170192460 US-20180182983 US-20180324939 US-20090120670 US-20170111990 US-20200221569 US-8093502.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848